t c memo united_states tax_court carl klein petitioner v commissioner of internal revenue respondent docket nos 7162-06l 7163-06l filed date robert e mckenzie and kathleen m lach for petitioner gregory j stull and gorica b djuraskovic for respondent memorandum opinion jacobs judge the petitions in these consolidated cases were each filed in response to a notice_of_determination concerning collection action s under sec_6320 and or 1these cases were assigned to judge julian i jacobs for disposition by order of the chief_judge on date notice_of_determination pursuant to sec_6330 petitioner seeks our review of respondent’s determination upholding the proposed use of a levy to collect petitioner’s income_tax liabilities for tax years and the issue for decision is whether respondent’s proposed levy actions may proceed background these consolidated cases were submitted fully stipulated pursuant to rule the case at docket no 7163-06l pertains to tax years and the case at docket no 7162-06l pertains to tax years and the stipulations of fact and the attached exhibits are incorporated herein by this reference at the time he filed the petitions petitioner resided in chicago illinois petitioner who was born in is an attorney who practiced law with various chicago law firms at different times during the years at issue petitioner filed income_tax returns for the years at issue as follows self-em- date return adjusted_income ployment due after date gross_income tax per tax per year extensions return filed per return return return date date dollar_figure dollar_figure dollar_figure date date big_number big_number big_number 2unless otherwise indicated all section references are to the internal_revenue_code code as amended and all rule references are to the tax_court rules_of_practice and procedure date date big_number big_number big_number date date big_number big_number big_number respondent assessed the tax for each year and demanded payment for the unpaid balances when petitioner failed to pay the balances respondent determined that enforced collection action would be required on date respondent mailed petitioner a letter final notice_of_intent_to_levy and notice of your right to a hearing for and and a separate such notice for and according to respondent’s notices of levy petitioner’s total unpaid tax_liability including additions to tax and interest exceeded dollar_figure in response to each notice_of_levy petitioner by means of a form request for a collection_due_process_hearing timely requested a hearing under sec_6330 in his requests for a hearing petitioner claimed he was entitled to abatement of the penalties assessed against him because he 3respondent assessed dollar_figure of additional tax for in may of and dollar_figure of additional tax for in december of by the time he filed the petitions petitioner had paid approximately dollar_figure of his tax_liability for the years in issue 4on or about date a federal_tax_lien was obtained on petitioner’s property with respect to all tax years at issue petitioner does not contest the propriety of the tax_lien_filing 5the income_tax assessments include additions to tax under sec_6651 and for all tax years at issue and under sec_6654 for and 6references to penalties in various places in the record continued had reasonable_cause for his failure to pay the taxes the internal_revenue_service irs should have accepted his offer-in- compromise based on doubt as to collectibility because of the possibility of discharge of his taxes in the event he filed for bankruptcy and alternatively in the event his offer-in- compromise was not accepted the irs should have allowed him to pay his tax_liability in installments petitioner’s sec_6330 hearing was conducted by means of a face-to-face meeting correspondence and telephone conversations with a settlement officer in respondent’s appeals_office the settlement officer on date the irs received petitioner’s offer to compromise his total_tax liability for and for dollar_figure on date following petitioner’s submission of additional information in response to requests by respondent the settlement officer advised petitioner that petitioner was ineligible for an offer- in-compromise because petitioner had the ability to fully pay his income_tax_liability over months on date the settlement officer wrote a letter to petitioner explaining among other things that petitioner had not as yet provided any continued actually are to additions to tax under sec_6651 and and sec_6654 references in this opinion to additions to tax relate to one or more as appropriate petitioner does not seek abatement of interest 7tax year is not at issue herein verification of reasonable_cause for abatement of additions to tax and that respondent would assume that there was none unless such was provided within the next days that consideration of petitioner’s bankruptcy assertion must be made in the light of the new bankruptcy laws which take a harder look at future income than the old law did the settlement officer noted that you have significant income potential as you have displayed through past performance and i do not think that you would avoid paying all the taxes if you file for bankruptcy and that if petitioner wished to enter into an installment_agreement he should through his representatives contact respondent within days petitioner responded to the settlement officer’s date letter by reiterating his position that respondent had not given adequate_consideration to his potential bankruptcy because respondent had not considered that his future earnings were uncertain because petitioner was aging and was at that time practicing law without associates and without a formal office or support staff in addition petitioner contested the settlement officer’s calculation of petitioner’s realizable collection potential claiming that increased allowances should have been made for petitioner’s basic living_expenses petitioner did not attempt to enter into an installment_agreement and did not respond to the invitation to submit verification of reasonable_cause for abatement of the additions to tax the settlement officer ultimately recommended rejection of petitioner’s offer- in-compromise and on date respondent’s appeals_office issued notices of determination sustaining the levy actions for the tax years in issue petitioner timely filed his petitions in which he seeks review of respondent’s determinations petitioner contends that respondent acted impermissibly in denying petitioner’s requests for abatement of additions to tax in rejecting petitioner’s offer-in-compromise and in sustaining the proposed levy actions discussion the parties are not at odds regarding the technical provisions of sec_6330 further petitioner does not claim that respondent failed to satisfy any of the mechanical or procedural obligations contemplated by that statute nor does petitioner contest the propriety of the assessments of tax as a procedural matter consequently we immediately turn our attention to petitioner’s complaints and begin with his first contention that respondent acted impermissibly in denying petitioner’s requests for abatement of additions to tax due to reasonable_cause we construe petitioner’s position in this regard to be that he should not be held liable for the additions to tax sec_6330 provides that a person may challenge the existence or amount of the underlying tax_liability for any_tax period if the person did not receive any statutory_notice_of_deficiency for such tax_liability or did not otherwise have an opportunity to dispute such tax_liability petitioner did not receive a notice_of_deficiency for or for or otherwise have an opportunity to dispute those additions therefore petitioner is entitled to challenge the existence or amount of the tax_liabilities with respect to those returns which he did in his sec_6330 hearing see 122_tc_1 we review de novo respondent’s determinations with respect to and see 115_tc_35 114_tc_176 the record is not entirely clear as to whether petitioner received a statutory_notice_of_deficiency for or for and if he did the extent to which additions to tax were determined therein assuming they are subject_to review and regardless of which standard we use to review respondent’s determinations de novo or for an abuse_of_discretion we find no basis on which to relieve petitioner from liability for any of the additions to tax the commissioner bears the burden of production regarding the additions to tax sec_7491 116_tc_438 in order to meet this burden the commissioner must produce sufficient evidence indicating that it is appropriate to impose an addition_to_tax higbee v commissioner supra pincite once the commissioner has met this burden the taxpayer must come forward with evidence sufficient to persuade the court that the commissioner’s determination is incorrect or an exception applies id pincite as relevant here in general sec_6651 provides for an addition_to_tax that can amount to percent of the tax net amount required to be shown on the return if the return is filed more than months after the due_date of the return including extensions see sec_6651 sec_6651 in general provides for an addition_to_tax that can amount to percent of the unpaid portion of the tax shown on a return if the unpaid portion remains unpaid for more than months after the tax is due to be paid a taxpayer can be absolved of liability from the aforementioned additions to tax if the taxpayer demonstrates that the failure_to_file or the failure to pay as appropriate is due to reasonable_cause and not due to willful neglect sec_6651 higbee v commissioner supra reasonable_cause for the failure_to_file a return may be shown where the taxpayer has made a satisfactory showing that he 8where the sec_6651 addition also applies the sec_6651 addition is reduced as provided in sec_6651 exercised ordinary business care and prudence but nevertheless was unable to file the return within the prescribed time reasonable_cause for the failure to pay the tax may be shown where the taxpayer has made a satisfactory showing that he exercised ordinary business care and prudence in providing for payment of his tax_liability and was nevertheless either unable to pay the tax or would suffer an undue_hardship if he paid on the due_date sec_301_6651-1 proced admin regs petitioner does not dispute that he filed his returns late and that the taxes shown on the returns remained unpaid as reflected in respondent’s records petitioner contends that his failure_to_file returns timely and timely pay taxes was due to personal circumstances during the years at issue and that these circumstances constituted reasonable_cause for purposes of sec_6651 specifically petitioner claims that his marriage was ending the firms he was associated with were collapsing around him or not following through on promised remuneration and he was in the midst of a significantly over-budget rehabilitation project on a dream home that almost immediately upon completion he was forced to sell due to the divorce this occurred all while trying to assure his family’s needs were met the record shows that petitioner requested extensions of time to file in each of the tax years at issue thus there is no doubt but that petitioner knew of his obligation to file returns and knew the dates on which they were due moreover he knew that he had an unpaid tax_liability in spite of the personal adversity he encountered petitioner succeeded in generating substantial income for the years at issue and apparently chose to spend this income to maintain an elevated lifestyle and to assure his family needs were met as opposed to paying his taxes petitioner is an attorney and obviously knew he had an obligation to obey the tax laws including the obligation to file timely returns and pay the taxes when due the obstacles petitioner describes simply do not rise to a level amounting to reasonable_cause after reviewing the record and applying the de novo standard of review for all years at issue we hold that petitioner is liable for the additions to tax under sec_6651 and for all of the years at issue sec_6654 imposes an addition_to_tax for failure to pay estimated income_tax where prepayments of such tax either through withholding or by making estimated quarterly tax_payments 9in response to a question on form 433-a collection information statement for wage earners and self-employed individuals requesting a list of the dependents you can claim on your tax_return petitioner listed his son aged and his daughter aged neither of whom lived with him petitioner signed and dated the form 433-a on date in petitioner’s tax_return dated date neither child or anyone else had been claimed as a dependent during the course of the year do not equal the percentage of total liability required under the statute the amount required to be paid through each such estimated quarterly payment i sec_25 percent of the required_annual_payment sec_6654 the required_annual_payment is in turn the lesser_of percent of the tax_shown_on_the_return for that taxable_year or percent of the tax_shown_on_the_return for the preceding_taxable_year or a greater percent for individuals with adjusted_gross_income exceeding dollar_figure sec_6654 and c there is no broadly applicable reasonable_cause exception to the sec_6654 addition_to_tax the record shows that petitioner did not make sufficient estimated_tax payments for or the years for which respondent seeks to impose the sec_6654 addition none of the statutory exceptions to imposition of the addition applies we conclude that respondent has met his burden of production under sec_7491 regarding petitioner’s liability for the additions to tax under sec_6654 and that petitioner is liable for those additionsdollar_figure 10the parties stipulated that petitioner filed an income_tax return for reporting tax_liability in the amount of dollar_figure in addition for petitioner reported self- employment_tax of dollar_figure petitioner’s second contention is that respondent abused his discretion in rejecting petitioner’s offer-in-compromise on the basis of doubt as to its collectibility sec_7122 authorizes the secretary to compromise any civil case arising under the internal revenue laws and requires him to prescribe guidelines for officers and employees of the irs to determine whether an offer-in-compromise is adequate and should be accepted to resolve a dispute sec_7122 c the contemplated guidelines and schedules pertaining to evaluating offers-in-compromise on the basis of collectibility have been published in the regulations interpreting sec_7122 see sec_301_7122-1 proced admin regs administration internal_revenue_manual cch sec_5 at big_number under this administrative guidance the secretary will generally compromise a liability on the basis of doubt as to collectibility only if the liability exceeds the taxpayer’s reasonable collection potential cf 125_tc_301 affd 469_f3d_27 1st cir a taxpayer’s reasonable collection potential is determined in part using the published guidelines for certain national and local allowances for basic living_expenses and essentially treating income and assets in excess of those needed for basic living_expenses as available to satisfy federal_income_tax liabilities see administration internal_revenue_manual cch exh at big_number exh at big_number exh at big_number application of the standard allowances for housing and utility expenses rather than the taxpayer’s actual expenses is not an abuse_of_discretion where use of the standard allowances does not result in the taxpayer’s not having adequate means to provide for basic living_expenses see mcdonough v commissioner tcmemo_2006_234 the foregoing formulaic approach is disregarded however upon a showing by the taxpayer of special circumstances that may cause an offer to be accepted notwithstanding that it is for less than the taxpayer’s reasonable collection potential eg the taxpayer is incapable of earning a living because of a long-term illness and it is reasonably foreseeable that the taxpayer’s financial resources will be exhausted providing for care and support during the course of the condition sec_301 b c proced admin regs administration internal_revenue_manual cch sec_5 at big_number sec_5 at big_number petitioner does not allege and it does not appear that any such special circumstances are present according to petitioner respondent did not properly apply the published guidelines because he failed to make an allowance for petitioner’s basic living_expenses which were greater than that indicated in the published guidelines petitioner contends that a greater amount should have been allowed to reflect the cost of his living in the downtown chicago area because of his need to entertain clients in his home further petitioner claims that respondent failed to evaluate petitioner’s option to file for bankruptcy and the potential discharge of some of the taxes that respondent seeks to collect by levy respondent in applying the published guidelines allowed petitioner dollar_figure per month for basic living_expenses which petitioner agrees was substantially the same as the amount provided for under the published guidelinesdollar_figure when subtracted from the dollar_figure gross monthly income that petitioner disclosed in his offer-in-compromise and in the light of respondent’s records which showed that petitioner had dollar_figure in wages and dollar_figure in nonemployee compensation_for tax_year respondent concluded that petitioner would be able to pay his by- then dollar_figure tax_liability in full over months we agree with respondent that petitioner had sufficient income to meet his basic living_expenses as well as to pay his tax_liability in full petitioner basically wants the government 11respondent allowed dollar_figure per month for transportation it appears that the published guidelines allow dollar_figure or a similar amount for ownership of one car in chicago petitioner contends that he should be allowed the actual expense for his car loan dollar_figure per month instead 12the record shows that respondent did not consider the value of dissipated assets in evaluating petitioner’s offer-in- compromise although respondent was concerned that such consideration might have been warranted see administration internal_revenue_manual cch sec_5 at big_number to permit him to use his current and expected future earnings to maintain a lifestyle more lavish than the standard for the chicago area petitioner’s living_expenses are more than twice those of the average national and local standards plus dollar_figure per month for business_expenses without having to fully satisfy his past due tax obligations the record does not disclose any special circumstances that warrant acceptance of petitioner’s offer-in-compromise dollar_figure to extinguish a tax_liability over dollar_figure as for the impact that petitioner’s bankruptcy might have had on respondent’s considerations respondent contends that he applied the provisions of the internal_revenue_manual which advises when a taxpayer threatens bankruptcy the impact of bankruptcy on the service’s ability to collect must be considered if the offer investigator believes based upon factual information that the taxpayer is seriously considering filing bankruptcy the employee should discuss the benefits of filing an administrative offer instead administration internal_revenue_manual cch sec_5 at big_number the record shows that respondent considered the possibility that petitioner might file a petition in bankruptcy respondent’s correspondence to petitioner is specific in explaining that petitioner had the ability to pay his total_tax liability in full and in light of the recently passed bankruptcy law which takes more into consideration an individual’s income production respondent did not believe that petitioner would be able to avoid paying the total_tax liability by filing for bankruptcy in other words respondent believed that the impact of petitioner’s filing for bankruptcy on respondent’s ability to collect petitioner’s unpaid tax would be minimal we are not prepared to find that respondent’s rejection of petitioner’s offer-in-compromise was arbitrary capricious or without sound basis in fact or law on the basis of this record we conclude that petitioner is liable for the additions to tax as determined by respondent for all years at issue and that respondent did not abuse his discretion in rejecting petitioner’s offer-in-compromise respondent’s determination that the federal tax levies were appropriate in these cases is sustained to reflect the foregoing decisions will be entered for respondent
